Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “an upper substrate layer, a lower substrate layer, and transparent electrodes disposed inside the upper substrate layer and the lower substrate layer, wherein an alignment film is attached to teach of the transparent electrodes” (emphasis added); the scope of the protection sought is not clear since the claim is drawn to a liquid crystal display layer. The preamble and the body of the claim are not aligned.
Claims 2 and 7 are rejected as being vague and indefinite when they each recite  
    PNG
    media_image1.png
    165
    664
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    84
    568
    media_image2.png
    Greyscale
; the scope of the protection sought is not clear. Claims 2 and 7 each fail to particularly point out and distinctly claim the definition of any of the substituents P1, P2, Z1, Z2, Z3, Z4, Z5, A, B, C, and/or D contained in the polymerizable monomers of formulae 1 through 3. 
Claims 3 and 8 are rejected as being vague and indefinite when they each recite “wherein the P1 and P2 are the same or different, can be selected from one of methacrylate, acrylate, ethyleneoxy or epoxy; the Z1, Z2, Z3, Z4 and Z5 are a same or different, and are selected from”;” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for the substituents P1, P2, Z1, Z2, Z3, Z4 and/or Z5 in the claims. 
Claim 5 is rejected as being vague and indefinite when it recites “wherein the polymerizable monomer composition further comprises a liquid crystal composition with negative dielectric constant” (emphasis added); the scope of the protection sought is not clear. There is insufficient antecedent basis for a “polymerizable monomer composition”. Also, claim 5 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal display layer, i.e., how the “at least two polymerizable monomers“ further comprise a liquid crystal composition?
Claim 9 is rejected as being vague and indefinite when it recites “comprising the steps of: step 1) attaching transparent electrodes to the inner sides of an upper substrate layer and a lower substrate layer, attaching alignment films to the transparent electrodes, and filling a liquid crystal medium composition between the alignment films of the upper substrate layer and the lower substrate layer, wherein the liquid crystal medium composition is mixed with at least two polymerizable monomers, and the polymerizable monomers contain at least two ring structures or condensed ring structures and two reaction functional groups directly or indirectly connected with the ring structures; and 2) applying voltage to the transparent electrode, deflecting the liquid crystal” (emphasis  added); the scope of the protection sought is not clear since the claim is drawn to a “manufacturing method of a liquid crystal medium composition”. The preamble and the body of the claim are not aligned.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (U.S. Patent No. 9,127,198). 
The claims of Feng et al. teach a liquid crystal composition comprising at least two polymerizable monomers, characterized in that said polymerizable monomers contain at least two ring structures and two reactive functional groups directly or indirectly connected with the ring structures, as represented therein by:
    PNG
    media_image3.png
    109
    369
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    158
    406
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    355
    416
    media_image5.png
    Greyscale
.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa (U.S. Patent Application Publication No. 2018/0307070). 
Fujisawa (Figure 6) teaches a structure [0317] comprising an upper substrate layer and a lower base plate layer, having disposed therein transparent electrodes, said transparent electrodes having attached thereto an alignment film, with a liquid crystal composition there between, characterized in that said a liquid crystal composition comprises at least two polymerizable monomers containing at least two ring structures and two reactive functional groups directly or indirectly connected with the ring structures, as represented therein by either [0021] 
    PNG
    media_image6.png
    138
    420
    media_image6.png
    Greyscale
wherein R11 is 
    PNG
    media_image7.png
    109
    319
    media_image7.png
    Greyscale
, or a compound of formula (P) ([0029] , [0145])
    PNG
    media_image8.png
    70
    430
    media_image8.png
    Greyscale
wherein any hydrogen is optionally replaced with Spp2-Rp2 wherein Rp2 is 
    PNG
    media_image9.png
    115
    285
    media_image9.png
    Greyscale
.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a liquid crystal composition comprising at least two polymerizable monomers, but wherein the monomers contain only one functional group: U.S. Patent No. 8,999,462.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722